Title: From George Washington to Major General Alexander McDougall, 11 May 1778
From: Washington, George
To: McDougall, Alexander


                    
                        Dear Sir
                        Head Quarters Valley Forge 11th May 1778
                    
                    I am favd with yours of the 6th instant inclosing a Return of the Troops under your command. From the accounts which I had received, I expected that the Connecticut Regiments had been much fuller. That the persons who are draughted should procure substitutes of any kind to releive themselves is not to be wondered at; but that the Officers who are appointed to receive the Draughts should suffer the public to be imposed upon, by taking men incapable of performing the duty of Soldiers in every respect, is intolerable.
                    The proceedings of the Court of Enquiry have not yet come to hand which makes me apprehensive that they have been sent on, and may have miscarried, as so much time has elapsed since it was finished. General Putnam has wrote to me to know the result, in which he imagines himself interested. I can give him no information untill I hear from you, which I desire may be as speedily as possible.
                    General Gates will be upon the North River shortly, as he left this place yesterday: But I beleive he intends to return to York Town before he sets out finally to take the command. Upon his arrival you are to repair to Head Quarters as directed some little time ago. I am Dear Sir Your most obt Servt
                    
                        Go: Washington
                    
                    
                        P.S. General Gates goes immediately to the North River.
                    
                